Citation Nr: 1420171	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-46 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The appellant has unverified service in the United States Army Reserves from October 1969 to August 1990.  He has a confirmed period of active duty for training (ACDUTRA) from December 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the appellant's claims for entitlement to service connection for low back left knee conditions.  

The appellant was scheduled for a Board hearing at the RO before a Veterans' Law Judge in April 2012, but failed to appear.  As the appellant has not provided good cause for his failure to appear for his hearing, nor has he requested that it be rescheduled, his request is deemed withdrawn.  38 C.F.R. § 20.702 (c) (2013).  

The appellant was scheduled for a hearing at the RO before a Decision Review Officer (DRO) in September 2010.  The appellant subsequently withdrew his request for a DRO hearing by letter in September 2010.

The Board notes that upon the filing of his substantive appeal (VA Form 9), the Veteran indicated that he was only appealing the issue of entitlement to service connection for a left knee condition.  The Veteran's representative also submitted a letter stating that the Veteran was only appealing that issue.  However, in later submissions, the Veteran and his representative include the issue of entitlement to service connection for a low back condition in the appeal to the Board.  Inasmuch as the RO took action to indicate to the Veteran that the issue remained on appeal, such as here by certifying the low back condition issue to the Board, the requirement that there be a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Reasons for Remand:  To send corrective VCAA notice, to obtain service personnel records, and to procure a VA examination.

The Board notes that service connection for left knee and low back conditions may be warranted based on the appellant's United States Army Reserve service.  

The appellant has reported that he served in the United States Army Reserve from October 1969 to September 1990.  The only service personnel record contained in the appellant's VA claims file is a DD Form 214 indicating a period of ACDUTRA from December 1969 to June 1970.  In response to the appellant's claims for service connection for left knee and low back conditions, the RO sent the appellant notice regarding what the evidence must demonstrate for service connecting a disability relating to active service, but no notice was sent to the appellant which addresses the criteria for establishing service connection when there is service other than active duty.  On remand, the appellant should be provided with notice of the criteria for service connection where there is active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), or other Guard service not classified by the service department as active duty (AD).

In order to qualify for VA benefits, a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  One of the benefits administered by VA that is reserved specifically for veterans is disability compensation.  Accordingly, in order to establish his entitlement to disability compensation benefits, an individual must first establish "veteran" status for the period of service in question. 

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. . . ."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty for training is defined, in part, as "full-time duty in the Armed Forces performed by reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training is defined, in part, as duty, other than full- time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

While active duty alone is sufficient to meet the statutory definition of veteran, active duty for training or inactive duty training, without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  Before veteran status can be established for the period of reserve service, it must first be established that the appellant was disabled from a disease or injury incurred or aggravated in line of duty during active duty for training, or that he was disabled from an injury incurred or aggravated in line of duty during inactive duty training.

On remand, the AOJ must follow all procedures required for determining whether the appellant had any periods of ACDUTRA or INACDUTRA which could qualify him for basic eligibility for Veterans benefits and what the dates of such periods were.  In addition, the appellant's complete service personnel records should be requested, to include all available active duty and United States Army Reserve records.

The appellant has also not been afforded a VA examination that addresses the nature and etiology of his left knee condition.  Private treatment records from March and April 2008 document MCL sprain, torn lateral meniscus, bony bruising, and tear of the femoral attachment of the medial collateral ligament and also medial patellar retinaculum of the left knee, satisfying the presence of a current disability.  The appellant has also submitted personal statements as well as statements from fellow reservists identifying injury to the left knee during periods of training.  The appellant has also indicated that he has had knee trouble since service and that his current disability is a result of his injuries during training.  As there is currently insufficient evidence for adjudication of this claim, a VA examination must be provided.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the appellant has also not been afforded a VA examination with respect to his low back condition, the current evidence of record does not demonstrate that the Veteran has a low back disability which was present during the relevant claim period, and therefore, VA's duty to assist does not require the ordering of a VA examination at this juncture.  See McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1.  Issue notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) which advises the appellant of the criteria for service connection based on any periods of ACDUTRA or INACDUTRA in the United States Army Reserve which may qualify him for basic eligibility for Veterans benefits.  Advise the appellant
of the definitions of the types of service and the types of evidence he may submit to substantiate his claim based on both types of service.    

2.  Request the appellant's complete service personnel and service treatment records from the National Personnel Records Center (NPRC), the Records Management Center (RMC) and/or any other appropriate sources.  

Request verification of the dates of the appellant's service in the Unites States Army Reserve, to include verification of any periods of ACDUTRA and INACDUTRA which could qualify the appellant for basic eligibility for Veterans benefits.  All requests and responses, positive and negative, should be associated with the claims file.  If feasible, summarize these findings and include a copy of that summary, along with all information and documents received, in the claims file.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of any action taken.  All efforts to obtain these records should be memorialized in the appellant's VA claims file.

3.  Thereafter, schedule the appellant for a VA examination performed by an appropriate medical professional to determine the nature and etiology of his left knee condition.  The claims file and all relevant electronic medical records must be made available to the examiner.  Relevant evidence obtained during the performance of the aforementioned remand directives must be made available to the examiner.  All indicated studies should be conducted.  The examiner should review service treatment records, Reserve service personnel records, and post-service records.  The examiner should obtain the appellant's history of injuries to the left knee during, and following each period of ACDUTRA and INACDUTRA.

The examiner should be provided with all of the dates of ACDUTRA and INACUTRA that can be determined as a result of the aforementioned development.

The VA examiner must offer an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any left knee disability present during the appeal period (August 2008 to present day) was incurred during, aggravated by (permanently worsened beyond its natural progression), or otherwise is etiologically related to an injury during any period of ACDUTRA or INACDUTRA in the United States Army Reserve.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

The examiner should consider the medical evidence of record and also the appellant's statements as to the nature, severity, and frequency of his symptoms over time.  In offering any opinion, the examiner must consider the appellant's and others' lay statements regarding in-service injuries and the observed symptomatology.

4.  After completing the above, and conducting any further development deemed necessary, readjudicate the claims on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



